Exhibit 10.1

 

ORIGINAL

 

DATED THIS 26TH DAY OF OCTOBER, 2016

 

BETWEEN

 

FOO KHEE LONG

(NRIC NO: 760520-01-5487)
(“THE VENDOR”)

 

AND

 

TECHNOVATIVE GROUP, INC
(FILING ID NO: 2010-000588522)
(“THE PURCHASER”)

 

***********************************************************************************************

 

SHARES SALE AGREEMENT 

 

 ***********************************************************************************************

 

TEH KIM TEH, SALINA & CO
ADVOCATES & SOLICITORS
UNIT NO. 13A-3, LEVELS 3-5, SETIA AVENUE,
NO. 2, JALAN SETIA PRIMA S U13/S,
SETIA ALAM, 40170 SHAH ALAM,
SELANGOR DARUL EHSAN.

 

TEL: 03-33437789/33423599
FAX: 03-33434210
EMAIL:lawyers@tehkimteh.com
(OUR REF: SS/16/IRG/194/TKT/TSB(ERIC))

 

 



  

 

 





ORIGINAL

 

Messrs Teh Kim Teh, Salina & Co.

Advocates & Solicitors

 

 





 

 

 

SHARES SALE AGREEMENT

(IRG SAMOA SHARES) 

[stamp.jpg]  THIS AGREEMENT made on 26 OCT 2016  

 

BETWEEN

 

the party whose name and descriptions are as stated in Section A of the Schedule
annexed hereto (hereinafter referred to as the “Vendor”) of the one part;

 

AND

 

AND the parties whose name and descriptions are as stated in Section B of the
Schedule annexed hereto (hereinafter referred to as the “Purchaser”) of the
third part.

 

The word “Parties” wherever it appears in this Agreement, unless stated
expressly to the contrary, shall mean the Vendor and the Purchaser, jointly or
collectively.

 

WHEREAS:-

A.INNOREI GROUP (SAMOA) LIMITED (Company No. 75322) is a company incorporated in
Samoa with its registered address at Novasage Chambers, Level 2, CCCS Building,
Beach Road, Apia, Samoa (hereinafter referred to as “IRG SAMOA”).    B.The
present authorised share capital of IRG SAMOA is USD1,000,000.00 divided into
1,000,000 Common Stock shares of USD1.00 each of which 1,000 shares are issued
and fully paid up or credited as fully paid up.    C.The Vendor is the sole
shareholder of IRG SAMOA and he holds all the 1,000 shares in IRG SAMOA
(hereinafter referred to as “Said Sale Shares”).    D.The current principal
business activities of IRG SAMOA is as a holding company of two wholly owned
subsidiaries known as INNOREI GROUP SDN. BHD. (Company No. 1113283-X)
(hereinafter referred to as “IRG Malaysia”) and LINK WORLD SOLUTION SDN. BHD.
(Company No. 1127895-W) (hereinafter referred to as “LWS Malaysia”). IRG
Malaysia and LWS Malaysia are mobile solutions apps development and information
technology service provider companies.    F. The Purchaser is a public listed
company incorporated in the State of Wyoming, United States of America and its
shares are quoted on the Over-the-Counter Bulletin Board with authorised shares
comprises of 200,000,000 common shares at the par value of USD0.0010 per share
and 10,000,000 preferred shares at the par value of USD0.0010 per share.

 



Shares Sale Agreement

IRG SAMOA - TEHG

1 

 

 

Messrs Teh Kim Teh, Salina & Co.

Advocates & Solicitors

 

 

G.The Purchaser is desirous of purchasing from the Vendor the Said Sale Shares,
upon the terms and conditions set our hereinbelow.    H.Each of the Parties
hereto confirmed that he/it has been duly advised and is fully aware of his/its
rights to be separately represented by solicitors of his/its own choice.
However, all the Parties have mutually agreed to engage M/s Teh Kim Teh, Salina
& Co, advocates and solicitors of Unit 13A-3, Levels 3-5, Setia Avenue,No. 2,
Jalan Setia Prima U13/S, Setia Alam, 40170 Shah Alam, Selangor Darul Ehsan
(hereinafter referred to as “Parties’ Solicitors”) as their common solicitors to
attend to this present transaction and handle all relevant and necessary
documents and incidental legal services for the completion of the transaction
herein this Agreement referred to and the Parties further mutually agreed and
undertake to the Parties’ Solicitors that in the event of any dispute between
two or more of the Parties hereto and such a dispute cannot be amicably resolved
through the advice(s) or assistance of the Parties’ Solicitors, none of the
Parties hereto shall allege or accuse the Parties’ Solicitors of having acted in
conflict of interest or being bias or be held responsible for any loss
whatsoever arising out of or from the dispute in any way whatsoever.

 

NOW THIS AGREEMENT witnessed as follows:-

 

1.Agreement to sell and purchase    1.1 The Vendor hereby agrees to sell to the
Purchaser all the Said Sale Shares and the Purchaser hereby agrees to purchase
all the said Sale Shares from the Vendor free from all mortgage, debenture,
charge, lien or any other encumbrances whatsoever and upon the terms and
conditions hereinbelow contained.     2.The Purchase Consideration    2.1 The
Vendor and the Purchaser hereby mutually agree that the purchase consideration
for the acquisition of the Said Sale Shares shall be satisfied by the allotment
of new Purchaser’s shares to the Vendor and/or the Vendor’s nominees in the
aggregate number of shares, proportions and manners as stated in Section C of
the Schedule hereto (hereinafter referred to as “the Purchase Consideration”).

 



Shares Sale Agreement

IRG SAMOA - TEHG

2 

 

 

Messrs Teh Kim Teh, Salina & Co.

Advocates & Solicitors

 

 

3.Make Good Provision    3.1 In addition to the Purchase Consideration mentioned
in Clause 2.1 hereinabove, the Purchaser hereby undertakes to the Vendor that in
the event by the end of each of the three (3) consecutive years stated in Column
A of the Make Good Table hereinbelow (hereinafter referred to as “Measurement
Date”) the aggregate number of Independent Business Owners (hereinafter referred
to as “IBO”) who have contracted with and are retained by IRG Malaysia as
registered users of the mobile solution apps services provided by IRG Malaysia,
exceeds the numbers of IBO stated in column B of the Table hereinbelow
(hereinafter referred to as “Make Good Condition”), then the Purchaser shall
allot to the Vendor and/or the Vendor’s nominees the number of new shares of the
Purchaser in the manner as stated in Column C of the Make Good Table hereinbelow
(hereinafter referred to as “Make Good Shares”).

 

MAKE GOOD TABLE

 

    (A)  (B)   (C)      Measurement Date  Make Good Condition   Make Good
Shares  1.   30th June, 2018   750,000    2,666,667                  2.   30th
June, 2019   2,000,000    2,666,667                  3.    30th June, 2020 
 3,000,000    2,666,666               8,000,000 

 

Each batch of the said Make Good Shares shall be shared between the Vendor
and/or the Vendor’s nominee(s) in the proportions as set out in Section C of the
Schedule hereto.

 

3.2 For the purpose of determining the satisfaction of Make Good Condition on
the Measurement Date, IRG SAMOA shall produce and provide to the Purchaser a
list of registered IBO, generated from its mobile solution apps services
platform of IRG Malaysia no later than fifteen (15) days after the Measurement
Date (hereinafter referred to as the “Make Good Notice”). If the the Make Good
Condition is fulfilled on the Measurement Date and the Purchaser is satisfied
with the same, the Purchaser shall so state in the Make Good Notice within Ten
(10) days of receipt of the Make Good Notice and set forth the number of Make
Good Shares to be issued to the Vendor and/or the Vendor’s Nominees. The
Purchaser shall issue and deliver to the Vendor or the Vendor’s Nominees the
Make Good Shares no later than Sixty (60) days after the Measurement Date. If
the Make Good Condition is not fulfilled, the Purchaser shall so state in the
Make Good Notice within Ten (10) days of receipt of the Make Good Notice and it
shall have no further obligation to issue any Make Good Shares to the Vendor
or/or the Vendor’s Nominees.

 



Shares Sale Agreement

IRG SAMOA - TEHG

3 

 

 

Messrs Teh Kim Teh, Salina & Co.

Advocates & Solicitors

 

 

4. Locked In Period

 

4.1 It is hereby mutually agreed between the Vendor and the Purchaser that any
share in the Purchaser company allotted or issued to the Vendor and/or the
Vendor’s nominees pursuant to this Agreement shall be strictly subject to a no
dealing period of Eighteen (18) months from the date of issuance of that share
(hereinafter referred to as “Locked In Period”) which means that during the
Locked In Period, the Vendor and/or the Vendor’s nominees shall not deal, trade
or transact in any manner or under any disguise any of the shares which has not
exceeded the Locked In Period from the time of its first issuance by the
Purchaser.

 

4.2 As such, all shares allotted or issued to the Vendor and/or Vendor’s
nominee(s) will be registered as “restricted shares” subject to the Locked in
Period applicable to each of the said shares. Pending expiry of the Lock In
Period, a share certificate will be issued by the Purchaser company to the
Vendor and/or Vendor’s nominee as documentary evidence of the shares owned by
him and/or them.

 

5. Conditions Precedent

 

5.1 The completion of the sale and purchase of the Said Sale Shares is subject
strictly to the fulfillment of the following conditions precedent:-

 

  (a) completion of legal due diligence of the Vendor by the Parties’ Solicitors
to ensure that the information stated in Recital Clauses A to F hereinabove are
true and accurate; and

 

  (b) receipt by the Parties’ Solicitors written confirmation and related legal
documents from the company secretary or equivalent corporate compliance officer
of IRG SAMOA on the incorporation of IRG SAMOA, its legal status and capacity to
enter into this Agreement; and

 

  (c) receipt by the Parties’ Solicitors written confirmation and related legal
documents from the company secretary or equivalent corporate compliance officer
of the Purchaser on the corporate status and legal and public listing status of
the Purchaser and its power to allot new shares to the Vendor.

 



Shares Sale Agreement

IRG SAMOA - TEHG

4 

 

 

Messrs Teh Kim Teh, Salina & Co.

Advocates & Solicitors

 



 

6. Stakeholder Documents

 

6.1 Upon execution of this Agreement, the Vendor shall deposit with the Parties’
Solicitors as stakeholders the following documents (hereinafter collectively
referred to as the “Stakeholder Documents”):-

 

  (a) the instruments of transfer duly executed by the Vendor for the transfer
of all the Said Sale Shares to the Purchaser;

 

  (b) the relevant original share certificates for Said Sale Shares;

 

  (c) a directors’ resolution of IRG SAMOA approving the sale and transfer of
the Said Sale Shares by the Vendor to the Purchaser;

 

  (f) the relevant stamp duty adjudication form (if applicable) duly completed
by the Vendor and witnessed by the company secretary of the IRG SAMOA in respect
of sale of the Said Sale Shares to the Purchaser;

 

  (g) a deed of indemnity duly executed by the Vendor (in the format as attached
in Appendix I );

 

  (h) if required by the Purchaser, the appropriate forms/letters/resolutions
(undated) signed by the existing directors of IRG SAMOA to amend the mandates
given by the IRG SAMOA to their bankers and financiers (where applicable).

 

6.2 The Parties’ Solicitors are hereby authorised to deliver all the above
stakeholder’s documents relating to Said Sale Shares to the company secretary of
IRG SAMOA who is hereby authorised to complete the transfer and registration of
all the above Sale Shares in favour of the Purchaser upon fulfillment of all the
conditions precedent under Clause 5 hereinabove and full allotment of the
Purchase Consideration shares to the Vendor and/or the Vendor’s nominees which
is to be evidenced by a share certificate issued by the Purchaser to confirm the
said allotment. In this respect, both parties hereto shall also be responsible
to provide to the company secretary any other documents as may be needed and/or
sign any other documents as may be required, within seven (7) days of request by
the company secretary, to assist the company secretary to complete the transfer
and registration of the Said Sale Shares.     6.3 Simultaneously with the
receipt by the Parties’ Solicitors of the written confirmation from the Shares
Registrar (or Company Secretary) of the Purchaser that the Purchase
Consideration shares have been allotted and registered according to the
proportions stated under Section C of the Schedule thereto under the names of
the Vendor and/or the Vendor’s nominees as the shareholders in accordance with
the shares registration system applicable to the Purchaser, the Director of the
Purchaser shall take full custody of the following documents:-

 



Shares Sale Agreement

IRG SAMOA - TEHG

5 

 

 

Messrs Teh Kim Teh, Salina & Co.

Advocates & Solicitors

 

 



  (a) all the statutory books of the IRG SAMOA complete and up-to-date together
with their respective original certificate of incorporation, common seal and
Constitution;

 

  (b) all other books and records of IRG SAMOA (including bank account cheque
book, if any); and

 

  (c) all accounting and taxation books and records, intellectual property
rights ownership records for IRG SAMOA kept by the said company since the date
of incorporation until the date of completion of this transaction.

 

7.  Completion     7.1 Subject to the fulfillment of all the conditions
precedent under Clause 5 hereinabove, the completion date of this transaction
shall be the date of receipt by the Parties’ Solicitors of the written
confirmation ( share certificates ) from the Share Registrar or company
secretary or equivalent corporate compliance officer of the Purchaser of the
fulfillment of allotment of the Purchase Consideration shares by the Purchaser
to the Vendor and/or the Vendor’s nominees in the proportions and manners stated
in Section C of the Schedule hereto.

  

8. Vendor’s warranties and undertakings

 

8.1 The Vendor hereby warrants to and undertakes with the Purchaser that:-

  

  (a) the Vendor is the registered and beneficial owner of the Sale Shares of
IRG SAMOA which are free from any claims, charges, liens, encumbrances and
equities and that the Vendor has and will until completion of this transaction
continue to retain the unrestricted rights to transfer the Said Sale Shares to
the Purchaser and there is no and nor will there be any option over or right to
acquire any of the Said Sale Shares;

 

  (b) the Vendor will not prior to the completion of the sale and purchase of
Said Sale Shares cause or allow their company, except with the previous written
consent of the Purchaser:-

  

  (i) to create, grant or issue or agree to create, grant or issue any mortgage,
charges, debenture or other securities;

 

  (ii) to create or issue or agree to create or issue any share or loan capital
or give or agree to give any option in respect of any share or loan capital;

 

  (iii) to create, grant or issue or agree to create, grant or issue any
corporate guarantee by their company in favour of any third party;

 

  (iv) to enter or agree to enter into long term or abnormal contracts or
capital commitments by their company; or

 



Shares Sale Agreement

IRG SAMOA - TEHG

6 

 

 

Messrs Teh Kim Teh, Salina & Co.

Advocates & Solicitors

 

 

  (v) in any way depart from the ordinary course of its day to day business
either as regard the nature or manner of conducting the same;

  

  (c) the Vendor is not aware of any other fact or matter which renders any such
information misleading or which might reasonably affect the willingness of a
Purchaser to purchase the :(Said Sale Shares on the terms of this Agreement;

 

  (d) the Vendor hereby warrants that the Said Sale Shares shall be capable of
being registered in the name of the Purchaser and the Vendor is and will be
entitled to transfer the full legal and beneficial ownership of the Said Sale
Shares to the Purchaser on the terms of the Agreement without the consent of any
third party;

 

  (e) the information contained in this Agreement is true, accurate, complete in
every aspect;

 

  (f) the Vendor further undertakes to indemnify the Purchaser and keep the
Purchaser indemnified to the fullest extent for any loss, damage, liabilities,
claims, demands, suits, proceedings, costs, expenses etc in the event of any
breach of any of the covenants or warranties hereby given.

  

8.2 In the event any of the above warranties and undertakings by the Vendor is
found to be untrue or materially misleading or turn out to be so, the Purchaser
shall give the Vendor a fourteen (14) days period by notice to rectify or remedy
the misleading or untrue warranty or undertaking. If the Vendor still fail to
rectify or remedy the same upon expiry of the above stated fourteen (14) days’
period, then the Purchaser shall be entitled to treat any such untrue or
misleading warranties or undertakings as an event of default committed by the
Vendor and to seek the appropriate the remedies in accordance with the
provisions of this Agreement.     9. Default by Vendor     9.1 In the event the
Vendor shall fail or refuse or neglect to perform his obligations under this
Agreement and that such failure is not in any way due to any fault of the
Purchaser, the Purchaser shall have to serve upon the Vendor in default a
written notice to require the Vendor to remedy the breach alleged within seven
(7) days of the said notice prior to enforcing any remedy against the Vendor. In
the event the Vendor shall fail to remedy fully the breach alleged, then the
Purchaser shall be entitled to elect the remedies stated hereinbelow:-

 

  (a) the Purchaser may seek specific performance of this Agreement against the
Vendor and all costs and expenses (including solicitors costs on
solicitors-clients basis) incurred by the Purchaser shall be borne fully by the
Vendor; or

 



Shares Sale Agreement

IRG SAMOA - TEHG

7 

 

 

Messrs Teh Kim Teh, Salina & Co.

Advocates & Solicitors



 



 



(b)in the alternative, the Purchaser may at its sole discretion elect to
terminate his Agreement, and recover from the Vendor a compensation sum in
amount stated in Section D of the Schedule hereto (hereinafter referred to as
“Agreed Liquidated Damages”). Once the said Agreed Liquidated Damages is fully
paid, neither party hereto shall have any further claim against each other.

 

10.Default by Purchaser

 

10.1In the event the Purchaser shall fail or refuse or neglect to perform any of
its obligations under this Agreement and that such failure is not in any way due
to any fault of the Vendor, The Vendor may serve upon the Purchaser a written
notice to require the Purchaser to remedy the breach alleged within seven (7)
days of the said notice prior to enforcing any other remedy against the
Purchaser. In the event the Purchaser shall fail to remedy fully the breach
alleged, then the Vendor shall be entitled to the following remedies:-

 

(a)to commence legal proceedings to compel specific performance against the
Purchaser to complete the transaction under this Agreement and all costs and
expenses including legal costs to be incurred by the Vendor shall be borne by
the Purchaser and payable to the Vendor; or

 

(b)as an alternative and at the sole discretion of the Vendor, to elect to
terminate this Agreement by serving upon the Purchaser a notice of termination.
In which case, if any of the Said Sale Shares has already be,en transferred to
the Purchaser, the Purchaser shall at its own cost and expense, cause the Said
Sale Shares to be re-transferred to the Vendor within fourteen (14) days of said
termination. In addition to the above, the Purchaser shall be liable to pay the
Vendor by way of compensation in the sum as stated in Section D of the Schedule
hereto as agreed liquidated damages. Thereafter, neither party hereto shall have
any further claim against the other party.

 

11.Confidentiality

 

The parties hereto hereby agree that all information contained herein shall be
treated as strictly confidential and shall not be disclosed or divulged to any
third party (except for the disclosure to the relevant authorities in accordance
with the relevant laws and regulation without prior written consent from the
other party.



 

Shares Sale Agreement

IRG SAMOA - TEHG

8 

 

 

Messrs Teh Kim Teh, Salina & Co.

Advocates & Solicitors



 





 

12.Miscellaneous

 

12.1Agreement to subsist

 

Notwithstanding the completion of the sale and purchase of the Said Sale Shares,
the provisions warranties undertakings and agreements contained herein shall
continue thereafter to subsists for so long as may be necessary for the purpose
of giving effect to each and every of these clauses in accordance with the terms
hereof.

 

12.2Assignment

 

Either party hereto may not assign or otherwise part with their rights and
interests in this Agreement without the prior consent of the other party has
first been obtained.

 

12.3Whole Agreement

 

This Agreement (together with any documents referred to herein) constitute the
whole agreement between the parties hereto and it is expressly declared that no
variation hereof shall be effective unless made in writing.

 

12.4Specific Performance

 

The parties hereto shall be entitled to specific performance of the sale and
purchase of the Said Sale Shares and the performance of each and every covenant
herein.

 

12.5Rescission

 

Any rights of rescission conferred upon a party herein shall be in addition to
and without prejudice to all other rights and remedies available to it and
exercise or failure to exercise such rights shall not constitute a waiver by it
of any such right or remedy.

 

12.6Costs

 

The Purchaser shall bear the solicitors’ fees payable to the Purchaser’
Solicitors and other professional fees and costs incurred incidental to this
Agreement. The stamp duty for the transfer of the Said Sale Shares shall be paid
by the Purchaser.

 

Shares Sale Agreement

IRG SAMOA - TEHG

9 

 

 

Messrs Teh Kim Teh, Salina & Co.

Advocates & Solicitors



 







 

12.7Notice

 

Any notice required to be given by the Vendor or the Purchaser hereto to the
other shall be deemed validly served by prepaid registered letter sent through
the post to their respective address given herein or such other addresses as may
from time to time be notified for this purpose and any notice so served shall be
deemed to have been served three (3) days after the time at which it was posted
and in proving such service it shall be sufficient to prove that the notice was
properly addressed and posted at any post office in Malaysia. Notwithstanding
the above method of service, either party may also serve the notice to the other
by personally delivering the said notice to the other party or by telefax and
either case the said notice is only to be treated as effectively served upon
receipt by the sender of written acknowledgment of receipt signed by the
receiving party or its agent or servant during the normal working hours.

 

12.8Time

 

Time wherever mentioned in this Agreement shall be the essence of this contract.

 

12.9Governing Law

 

In the event of any dispute between the parties hereto, the law of the country
or territory at which the alleged breach or default occurred shall be the
governing law.

 

12.10Binding

 

This Agreement shall be binding upon the parties hereto their assigns and
personal representatives respectively.

 

12.11Severability

 

In the event that any of the provisions in this Agreement is found or discovered
to be void, illegal or unenforceable, then it is hereby declared by the parties
hereto that the nullity, illegality and/or unenforceability of such provision
shall not in any manner affect the validity, legality and enforceability of the
remaining provisions of this Agreement.

 

12.12Further assurance

 

Each party shall take all such steps, execute all such documents and do all such
acts and things as may be reasonably required by the other party to give effect
to any of the transactions contemplated by this Agreement.

 



Shares Sale Agreement

IRG SAMOA - TEHG

10 

 

 

Messrs Teh Kim Teh, Salina & Co.

Advocates & Solicitors

 

 

12.13Effect of Headings

 

The headings and sub-headings in this Agreement are inserted for convenience
only and shall not be considered in construing the provisions of this Agreement.

 

12.14Schedules

 

The Schedules to this Agreement shall hive full effect and shall be read as part
and parcel of this Agreement as if they are incorporated herein.

  

 [THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shares Sale Agreement

IRG SAMOA - TEHG

11 

 

 

Messrs Teh Kim Teh, Salina & Co.

Advocates & Solicitors

 

 

IN WITNESS WHEREOF the parties hereto have hereunto set their hands the day and
year first above written.



 



SIGNED by the abovenamed )         Vendor in the presence of:- ) /s/ FOO KHEE
LONG     FOO KHEE LONG     (Malaysian NRIC No. 760520-01-5487)



 [sign.jpg]    

 



SIGNED by, for and on behalf of ) TECHNOVATIVE GROUP, INC.           the
abovenamed Purchaser )             in the presence of:- )         /s/ LIANG,
MEIHUA [seal.jpg]      Name: LIANG, MEIHUA     People’s Republic of China
Passport No.:     E34087613     Position: Director

  

/s/ MA LIT KIN     Name: MA LIT KIN     Hong Kong Passport No.: K05160599    



 



Shares Sale Agreement

IRG SAMOA - TEHG

12 

 

 

Messrs Teh Kim Teh, Salina & Co.

Advocates & Solicitors

 

 

THE SCHEDULE

 

(which is to be taken, read and construed as an integral part of this Agreement)

 



 

 

Section A : The Vendor

 

FOO KHEE LONG (Malaysian NRIC No. 760520-01-5487) of A6-12A, Suria Damansara,
Jalan PJU 1A/4A, Kelana Idaman, 47301, Petaling Jaya, Selangor Darul Ehsan.

 



 



 

Section B : The Purchaser

 

TECHNOVATIVE GROUP, INC. (Filing ID No. 2010-000588522) is a public listed
company incorporated in the State of Wyoming, United States of America and
having its principal address at 1712, Pioneeer Ave Ste 6968, Cheyenne, WY 82001,
United States of America.

 



 



 

Section C : Purchase Consideration

 

The total Purchase Consideration shall be Eight Million (8,000,000) shares of
the Purchaser which shall be allotted by the Purchaser to the Vendor and/or the
Vendor’s nominees as stipulated hereinbelow (hereinafter collectively referred
to as “the Vendor’s Nominees”) forthwith upon completion of transfer of all the
Sale Shares from the Vendor to the Purchaser:-

  

Vendor and/or Vendor’s Nominee(s)  No of Shares  1.  FOO KHEE LONG  4,000,000
shares     (NRIC No. 760520-01-5487)              2.  LIM KIAN SEONG  3,000,000
shares     (NRIC No. 730616-14-5385)              3.  SOO SOON KID  1,000,000
shares     (NRIC No. 800206-08-5165)                 Total  8,000,000 shares 

 



Shares Sale Agreement

IRG SAMOA - TEHG

13 

 

 

Messrs Teh Kim Teh, Salina & Co.

Advocates & Solicitors

 



 

Section D : Agreed Liquidated Damages

 

Five Hundred US Dollars Only (USD RM500.00).

 

 

 

[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shares Sale Agreement

IRG SAMOA - TEHG

14 

 

 

 Messrs Teh Kim Teh, Salina & Co.

Advocates & Solicitors

 



 

Appendix I

 

Deed of Indemnity

 

Date:

 

To:

 

TECHNOVATIVE GROUP, INC.

 

 

 

Dear Sirs,

 

SHARES SALE AGREEMENT — INNOREI GROUP (SAMOA) LIMITED

 

This deed of indemnity is entered into pursuant to the Shares Sale Agreement
between FOO KHEE LONG (Malaysian NRIC No. 760520-01-5487) of A6-12A, Suria
Damansara, Jalan PJU 1A/4A, Kelana Idaman, 47301, Petaling Jaya, Selangor Darul
Ehsan and TECHNOVATIVE GROUP INC. of

 

In consideration of you, TECHNOVATIVE GROUP, INC. (Filing ID No. 2010-000588522)
agreeing to purchase from me all the Sale Shares of INNOREI GROUP (SAMOA)
LIMITED (Company No. 75322) for a total Purchase Consideration of Eight Million
Common Stock Shares of TECHNOVATIVE GROUP INC., I irrevocably agree to indemnify
you and keep you indemnified to the fullest extent at all times against any
loss, damage, liabilities, claims, demands, suits, proceedings, costs, expenses
etc arising from any claims in respect of any debts or liabilities (including
any income tax) incurred by or on behalf of INNOREI GROUP (SAMOA) on/before the
Completion Date of the Shares Sale Agreement.

 

Yours faithfully,

 

  FOO KHEE LONG   (Malaysian NRIC NO.: 760520-01-5487)  

 

 



Shares Sale Agreement

IRG SAMOA - TEHG

15  



 

 

 

 